Bloodworth, J.
The defendant was accused of a violation of what is known as “the labor-contract act” of 1903, by having procured from his employer ten dollars after having agreed to- perform certain services. To authorize a conviction of a violation of that act (Penal Code of 1910, § 715), the evidence must show the procurement of money, or other thing of value, on a contract to perform services and with the intent to defraud at the time the money *152or other thing of value was procured. The evidence in this case fails to show that there was any intent to defraud when the money was procured, and, therefore, the verdict was unauthorized.

Judgment reversed.


Broyles, C. J., and Luke, J., concur.